Order entered September 29, 2016




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-16-01150-CR

                                EX PARTE DUSTIN CALHOUN

                       On Appeal from the 292nd Judicial District Court
                                    Dallas County, Texas
                           Trial Court Cause No. WX16-90021-V

                                              ORDER
        The Court is in receipt of appellant’s notice of appeal from the trial court’s order denying

relief sought by his pretrial application for writ of habeas corpus seeking a bond reduction. This

is an accelerated appeal and is governed by Texas Rule of Appellate Procedure 31.

        We ORDER the D a l l a s County District Clerk to file the clerk’s record by

October 17, 2016. We ORDER that the clerk’s record contain copies of the indictment, bond

conditions, the documents related to the application for writ of habeas corpus, and the trial

court’s certification of appellant’s right to appeal.

        We ORDER the court reporter to file, by October 17, 2016, either the reporter’s record

or written verification that no hearing was conducted.

         We ORDER appellant to file his brief by November 7, 2016. We ORDER the

State to file its brief by November 28, 2016. After the record and briefs have been filed, the

Court will notify the parties of the submission date and panel.
           We DIRECT the Clerk to send copies of this order to the Honorable Brandon

Birmingham, presiding judge, 292nd Judicial District Court; Peri Wood, official court reporter,

292nd Judicial District Court; Felicia Pitre, Dallas County District Clerk; and counsel for all

parties.

                                                   /s/    LANA MYERS
                                                          JUSTICE